Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/939761 application originally filed August 27, 2020.
Claims 1-8 and 10-20 are pending and have been fully considered.  Claim 9 has been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0246592) hereinafter “Li” in view of Liu et al. (CN 108722200 A) hereinafter “Liu”.
Regarding Claims 1, 2 and 5
	Li discloses in the abstract, systems and methods for distilling a fluid by exposing the fluid to a porous membrane that includes a surface capable of generating heat. In some embodiments, the heat generated at the surface propagates the distilling of the fluid by converting the fluid to a vapor that flows through the porous membrane and condenses to a distillate. In some embodiments, the surface capable of generating heat is associated with a photo-thermal composition that generates the heat at the surface by converting light energy from a light source to thermal energy. In some embodiments, the photo-thermal composition includes, without limitation, noble metals, semiconducting materials, dielectric materials, carbon-based materials, composite materials, nanocomposite materials, nanoparticles, hydrophilic materials, polymers, fibers, meshes, fiber meshes, hydrogels, hydrogel meshes, nanomaterials, and combinations thereof. 
	Li discloses in paragraph 0052, the porous membranes of the present disclosure are hydrophobic. In some embodiments, the porous membranes of the present disclosure have high hydrophobicity, chemical stability, and thermal stability.
	Li discloses in paragraph 0053, the porous membranes can have various compositions. For instance, in some embodiments, the porous membranes of the present disclosure can include, without limitation, polypropylene (PP), polyvinylidene fluoride (PVDF), polytetrafluoroethylene (PTFE), polyethylene, polycarbonates, cellulose, and combinations thereof. 
	Li further discloses in paragraph 0068, the surface capable of generating heat is coated with the photo-thermal composition. In some embodiments, the photo-thermal composition is cross-linked within the coating. 
	Li discloses in paragraph 0069, the photo-thermal composition is embedded in a polymer layer coated on the surface of the porous membrane. In some embodiments, the photo-thermal composition is coated on a polymer layer (e.g., polymer mesh) that is on the surface of the porous membrane. In some embodiments, the polymer layer is made of transparent materials. In some embodiments, the polymer layer includes, without limitation, polystyrenes, polyacrylonitriles, polymethyl methacrylates, polydopamine, and combinations thereof. 
	It is to be noted, Li discloses a photothermal membrane comprising a polydopamine coating and a polyvinylidene fluoride membrane but fails to further teach the fluorination membrane.
	However, Liu discloses the preparation method of the super-hydrophobic oleophobic membrane of double bionical membrane distillations with photo-thermal effect including the step of a fluorination treatment comprising low surface energy polymeric include perfluoro decyl mercaptan, dodecyl mercaptans, perfluoro decyl triethoxy silane, perfluoro decyl trimethoxy silane, perfluoro capryl triethoxy silane, perfluoro capryl trimethoxy silane, wherein at least one or two or more mixture may be present.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a fluorination treatment to the PVDF membrane and the PDA coating of Li as taught by Liu.  The motivation to do so is to add a fluorination treatment to a superhydrophobic membrane in order to increase the effect of photo thermalization.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding Claim 3
	Li discloses in paragraph 0039, a solar MD system uses a solar thermal collector to heat the feed water either directly or through heat exchange with a working fluid and a photovoltaic device to generate the electricity needed for pumping. Because the majority of the energy use in MD is thermal energy, the efficiency of the solar thermal collector and the thermal efficiency of the MD unit determine the overall energy efficiency of a solar MD system. Although the optical efficiency of various solar collectors (defined as the fraction of solar irradiation that is absorbed) can be as high as 80%, the heat loss in solar collectors reduces the total efficiency to 20-70%, depending on the type of collectors and the operating temperature. 
Regarding Claim 4
	Li discloses in paragraph 0137 and Figure 10, the permeate flux of the coated membrane has an increased flux that is higher than the claimed 0.40 kg/m h.
Regarding Claim 6
	Li discloses in paragraph 0118, besides coating an additional composite layer with the photo-thermal NMs in the fibers of the polymer, the photo-thermal NMs can also be coated on or embedded in a pre-synthesized macro-porous polymer film (or polymer mesh), and then applied to the surface of the MD membrane. Polymers for the mesh preferably have minimal light absorbance. Potential candidates include, without limitation, acrylonitrile, polymethyl methacrylate, polyethylene oxide, poly(vinyl alcohol), and the like. Similar coating methods, such as polydopamine coating and covalent binding, can be used to coat the photo-thermal NMs on the chosen polymer mesh.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The applied prior art discloses the subject matter of independent claim 1 but fails to specifically teach claims 7 of achieving fluorination via a fluoro-silanization.
Claims 8 and 10-20 are allowed.
The applied prior art fails to teach and/or suggest the claimed invention of “a photothermal aerogel membrane comprising a fluorine-containing organic molecule and polydopamine (PDA) -containing bacterial nanocellulose (BNC), wherein the photothermal aerogel membrane is hydrophobic.”.
Response to Arguments
Applicant's arguments filed November 17, 2022 have been fully considered but they are not persuasive.
Applicants argued: “A person having ordinary skill in the art would not have been motivated to modify Li with Liu at least because Li and Liu teach fundamentally different membranes. In particular, Liu teaches that silver nanoparticles are critical but Li is silent as to silver nanoparticles. More specifically, Liu teaches fluorosilanes as low surface energy polymers particularly useful with silver nanoparticles deposited on its membrane. The silver nanoparticles of Liu contribute to the surface structure of the membrane of Liu, and are critical to achieving super-hydrophobic and oleophobic properties (see Abstract and Example 1-5). Therefore, combining Li with Liu would require including the silver nanoparticles of Liu to be consistent with the teachings of Liu, yet there is no motivation to modify Li with silver nanoparticles. In addition, Liu does not provide motivation for using fluorine- containing organic molecules to modify any other membranes. Rather, Liu is limited to membranes including silver nanoparticles. Thus, Liu only provides motivation to use a fluorine-containing organic molecule in conjunction with membranes including silver nanoparticles. The combination of Li and Liu is therefore deficient at least on this basis.  Combining Li and Liu would either require including the silver nanoparticles of Liu, which would fundamentally alter the structure and properties of the membrane of Li, or omitting the silver nanoparticles of Liu, which are critical to Liu. In other words, there is no teaching, suggestion, motivation, or other reason for making this combination. Such a combination would therefore require impermissible hindsight.”
Applicants arguments are not deemed persuasive.  First, Li modified by Liu discloses the claimed membrane and process for producing the claimed membrane.  Second, it is acknowledged that Liu discloses silver nanoparticles, however, Li additionally teaches silver nanoparticles may be apart of the base membrane.  Li specifically teaches in paragraph 0065, the photo-thermal composition may include nanoparticles including without limitation, noble metal nanoparticles, metal oxide nanoparticles, semiconductor nanoparticles, gold nanoparticles, nanoshells, SiO2/Au nanoshells, nanorods, carbon black (CB) nanoparticles, graphene nanoparticles, graphene oxide (GO) nanoparticles, reduced graphene oxide nanoparticles, and combinations thereof.  Therefore, as stated in the above rejection, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a fluorination treatment to the PVDF membrane and the PDA coating of Li as taught by Liu.  The motivation to do so is to add a fluorination treatment to a superhydrophobic membrane in order to increase the effect of photo thermalization.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771